DETAILED ACTION
The Office Action is responsive to the communication filed on 2/1/2022.
Claims 1-8 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Paul Fournier, Reg. No. 41,023, on 2/10/2022.
The application has been amended as follows: 

7. (Currently Amended) A program that causes a computer of a unit space generating device, which generates a unit space used in a case of diagnosing an operation state of a plant on the basis of a Mahalanobis distance, to function, wherein the program is stored in a non-transitory storage device, the program causing the computer to execute: 
a sampling data acquisition step of acquiring a sampling data group of a state quantity of the plant, which is measured for each fixed cycle; 
an adoption determination step of determining to adopt the sampling data group as a unit space generation data group, which is based on the unit space, on the basis of an adoption probability calculated each time the sampling data group is acquired; 
a unit space generation step of generating the unit space on the basis of a plurality of the adopted unit space generation data groups; and 
a step of acquiring an output value of the plant corresponding to the sampling data group, 
wherein in the adoption determination step, 
when a first sampling data group is acquired at a period where a load change is not occurred and a second sampling data group is acquired at a period where a load change is occurred and has a larger absolute value of at least one of a change rate and a change amount of the acquired output value than the first sampling data group, the adoption probability is calculated such that an adoption probability of the second sampling data group is higher than an adoption probability of the first sampling data 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1,-4
Regarding claim 1, the prior art as described in the prosecution history describes:

    PNG
    media_image1.png
    161
    566
    media_image1.png
    Greyscale


However, regarding claim 1, the prior art as described in the prosecution history does not describe:

    PNG
    media_image2.png
    533
    542
    media_image2.png
    Greyscale


Dependent claims 2-4 depend from independent claim 1 and are allowable for the same reasons as described above.


Claims 5-6
Independent claim 5 is substantially similar to independent claim 1 and is allowable for the same reasons as outlined above with respect to claim 1.  Dependent claim 6 depends from independent claim 5 and are allowable for the same reasons as described above.


Claims 7-8
Independent claim 7 is substantially similar to independent claim 1 and is allowable for the same reasons as outlined above with respect to claim 1.  Dependent claim 8 depends from independent claim 7 and are allowable for the same reasons as described above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116